CellCyte Genetics Corporation

EMPLOYMENT AGREEMENT

GARY A. REYS

 

          This Employment Agreement (the "Agreement") is entered into as of June
1, 2007 (the "Effective Date"), by and between CellCyte Genetics Corporation, a
Nevada corporation (the "Company"), and Gary A. Reys (the "Executive") (and the
Company and the Executive being hereinafter also individually or collectively
referred to as a "party" or the "parties" as the context do requires.

          1.     Duties and Scope of Employment

                         (a)   Positions and Duties: As of the Effective Date,
the Executive has herein entered into an employment agreement in which the
Executive has agreed to serve as Chairman, Chief Executive Officer and President
of the Company and have overall charge of and responsibility for the business
and affairs of the Company and any subsidiary of the Company and including,
without limitation, CellCyte Genetics Corporation, a Washington corporation and
the Company's present operating subsidiary.

                         (b)   Term: The term and continuance of the Executive's
employment under this Agreement is referred to herein as the "Employment Term".
The initial Employment Term shall be for a period of five years form the
Effective Date hereof; provided, however, that starting with the second
anniversary date of the Effective Date of this Agreement, the Employment Term
under this Agreement shall be extended under a daily three-year "Evergreen"
feature such that the remaining Employment Term of this Agreement will always be
at least three years unless either party hereto gives written notice of the
discontinuation of the Evergreen feature.

                         (c)   Board Membership: During the Employment Term the
Executive will serve as Chairman of the Board of Directors of the Company (the
"Board") subject to any required prior Board and/or stockholder approval of the
Company as may be determined from time to time.

                         (d)   Obligations: During the Employment Term the
Executive will perform his duties faithfully, in the best interests of the
Company and to the best of his ability. For the duration of the Employment Term
the Executive agrees not to actively engage in any other employment, occupation
or consulting activity with any company or organization that may be, or be
interpreted to be, in direct or indirect competition with the Company without
the prior approval of the Board.

          2.     Compensation

                         (a)   Base Salary: The Company will pay the Executive
as compensation for his services under this Agreement a base salary at the
annualized rate of $350,000 (the "Base Salary"). The Base Salary will be paid
periodically in accordance with the Company's normal payroll practices and be
subject to the usual, required employee withholdings.



--------------------------------------------------------------------------------



 

                         (b)   Increase in Salary: Effective upon the Company
raising not less than an aggregate of $15,000,000 in private and/or public
equity or debt financing, the Executive's Base Salary will be increased to an
annualized rate of $425,000 to be paid periodically in accordance with the
Company's normal payroll practices and be subject to the usual, required
employee withholdings.

                         (c)   Living Reimbursement: During the Employment Term,
and if the Executive is required by the Board to maintain a residence apart from
the Executive's then permanent residence, the Company shall lease appropriate
housing for the Executive and will reimburse the Executive for reasonable
housing and living expenses. Any such leased housing shall be comparable to the
Executive's then permanent residence.

                         (d)   During the Employment Term the Company will lease
an automobile for the Executive's benefit and for the Executive's business and
personal use.

          3.     Employee Benefits: During the Employment Term the Executive
will be entitled to participate in all employee benefit plans and programs
currently and hereafter maintained by the Company of general applicability to
other senior executives of the Company and including, without limitation, the
Company's group medical, dental, vision, disability, life insurance and
flexible-spending account plans. In this regard the Board reserves the right to
cancel or change the employee benefit plans and programs it offers to its senior
executives at any time.

          4.     Vacation: The Executive will be entitled to paid vacation of
four weeks per year in accordance with the Company's vacation policy with the
timing and duration of specific vacations to be mutually and reasonably agreed
upon by both parties hereto and in advance.

          5.     Expenses: The Company will reimburse the Executive for all
reasonable travel, entertainment or other expenses incurred by the Executive in
the furtherance of or in connection with the performance of Executive's services
hereunder and in accordance with the Company's expense reimbursement policy as
in effect from time to time.

          6.     Severance

                         (a)   Involuntary Termination: If the Executive's
employment with the Company terminates other than voluntarily or for "Cause" (as
defined herein; and such date of termination being a "Termination Date" herein),
and should the Executive have already then executed and not otherwise revoked a
standard and general mutual release of all claims with the Company, then, and
subject to Section11: (i) the Executive shall then have the option of receiving,
within 14 calendar days of such Termination Date, either (A) continuing payments
(less applicable withholding taxes) of his then current annual Base Salary plus
any payments equal to his most recent annual performance bonus for a period of
36 months from the date of such termination, to be paid periodically in
accordance with the Company's normal payroll policies, or (ii) a lump sum
payment representing such Base Salary continuation and performance bonus; and
(ii) all of the Executive's then unvested stock options shall become fully
vested at the Termination Date and then remain exercisable for a period of 24
months from said Termination Date.

                         (b)   Voluntary Termination; Termination for Cause: If
Executive's employment with the Company is terminates voluntarily by the
Executive or for Cause by the Company, then: (i) all unexercised and vested
stock options will terminate immediately; (ii) all payments of compensation by
the Company to Executive hereunder will terminate immediately (except as to
amounts already earned); and (iii) the Executive will only be eligible for
severance benefits in accordance with the Company's established policies as then
in effect; and being payable within 14 calendar days of such Termination Date.

- 2 -



--------------------------------------------------------------------------------



          7.     Change of Control Benefits: If within 12 months following a
"Change of Control" (as defined below) of the Company (i) the Executives
employment with the Company or a successor corporation is subject to either a
voluntary or Involuntary Termination (as defined below) or (ii) the Company or a
successor corporation terminates the Executive's employment with the Company or
successor corporation for other than Cause, then the Executive shall receive
severance as stated in section 6 (a) of this Agreement

          8.     Definitions

                         (a)   Cause: For purposes of this Agreement, "Cause" is
defined as: (i) an act of dishonesty made by the Executive in connection with
Executive's responsibilities as an employee of the Company; (ii) the Executive's
conviction of, or plea of, nolo contendere to, a felony; (iii) the Executive's
gross misconduct; or (iv) the Executive's continued substantial violations of
his employment services or duties hereunder after the Executive has received a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company's belief that Executive has not substantially
performed his services or duties hereunder.

                         (b)   Change of Control: For purposes of this
Agreement, "Change of Control" of the Company is defined as: (i) any "person"
(as such term is used in Sections 13(d) and 14(d) of the United States
Securities Exchange Act of 1934, as amended (the "Exchange Act")) is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under said Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company's then outstanding voting
securities; (ii) the date of the consummation of a merger or arrangement of the
Company with any other corporation that has been approved by the stockholders of
the Company, other than a merger or arrangement which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or arrangement; (iii) the date the
stockholders of the Company approve a plan of complete liquidation of the
Company; or (iv) the date of the consummation of the sale or disposition by the
Company of all or substantially all the Company's assets.

                         (c)   Involuntary Termination: For purposes of this
Agreement, "Involuntary Termination" means: (i) without the Executive's express
written consent, a significant reduction of Executive's services, duties,
position or responsibilities relative to the Executive's services, duties,
position or responsibilities in effect immediately prior to such reduction,
unless the Executive is provided with comparable services, duties, position or
responsibilities; provided, however, that a reduction in services, duties,
position or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when the Chief Executive Officer
of the Company remains as such following a Change of Control but is not made the
Chief Executive Officer of the acquiring corporation) shall not constitute an
Involuntary Termination; (ii) without the Executive's express written consent, a
substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Executive
immediately prior to such reduction; (iii) without the Executive's express
written consent, a material reduction by the Company of the Executive's Base
Salary as in effect immediately prior to such reduction, other than in
connection with a general decrease in base salaries for most employees of the
Company and any successor corporation; (iv) without the Executive's express
written consent, a material reduction by the Company in the kind or level of
employee benefits to which Executive is entitled immediately prior to such
reduction with the result that the Executive's overall benefits package is
significantly reduced (other than any such reduction applicable to employees of
the Company generally); (v) without the Executive's express written consent, the
relocation of the Executive to a facility or a location more than 60 miles from
his current location; or (vi) any purported termination of the Executive for
other than for Cause.

- 3 -



--------------------------------------------------------------------------------



 

          9.     Confidential Information The Executive agrees to enter into the
Company's standard Confidential Information and Invention Assignment Agreement
(the "Confidential Information Agreement") upon commencing employment hereunder.

          10.    Conditional Nature of Severance Payments

                         (a)   Non-compete: The Executive acknowledges that the
nature of the Company's business is such that if the Executive were to become
employed by, or substantially involved in, the business of a competitor of the
Company during the 12 months following the termination of Executive's employment
with the Company either voluntarily or with or without Cause for any reason, it
would be very difficult for the Executive not to rely on or use the Company's
trade secrets and confidential information. Thus, and to avoid the inevitable
disclosure of the Company's trade secrets and confidential information, the
Executive agrees and acknowledges that the Executive's right to receive the
severance payments set forth in Section 6 (to the extent that the Executive is
otherwise entitled to such payments) shall be conditioned upon the Executive not
directly or indirectly engaging in (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer, director or
otherwise), or having any ownership interest in or participating in the
financing, operation, management or control of, any person, firm, corporation or
business that competes with Company or is a customer of the Company. Upon any
breach of this section, all remaining severance payments pursuant to this
Agreement shall immediately cease.

                         (b)   Non-Solicitation: Until the date which is one
year after any Termination Date hereunder for any reason, the Executive agrees
and acknowledges that the Executive's right to receive the severance payments
set forth in Section 6 (to the extent that the Executive is otherwise entitled
to such payments) shall be conditioned upon the Executive not either directly or
indirectly soliciting, inducing, attempting to hire, recruiting, encouraging,
taking away, hiring any employee of the Company or causing an employee to leave
his or her employment either for the Executive or for any other entity or
person.

                         (c)   Understanding of Covenants: The Executive
represents that he is familiar with the foregoing covenants not to compete and
not to solicit and that he is fully aware of his obligations hereunder and
including, without limitation, the reasonableness of the length of time, scope
and geographic coverage of these covenants.

- 4 -



--------------------------------------------------------------------------------



 

          11.    Assignment: This Agreement will be binding upon and inure to
the benefit of the heirs, executors and legal representatives of the Executive,
upon the Executive's death, and any successor of the Company. Any such successor
of the Company will be deemed substituted for the Company under the terms of
this Agreement for all purposes. For this purpose, "successor" means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of the Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of the Executive's right to compensation or other benefits hereunder
will be null and void.

          12.    Notices: All notices, requests, demands and other
communications called for hereunder shall be in writing and shall be deemed
given: (i) on the date of delivery if delivered personally; (ii) one business
day after being sent by a well established commercial overnight service; or
(iii) four business days after being mailed by registered or certified mail,
return receipt requested, prepaid and addressed to the parties or their
successors at the following addresses, or at such other addresses as the parties
may later designate in writing:

If to the Company:

The Board of Directors
CellCyte Genetics Corporation; and

If to Executive:

Gary Reys
1815 East Lancaster
Freeland, WA 98249

          13.    Severability. In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

          14.    Arbitration

                         (a)   General: In consideration of the Executive's
service to the Company, its promise to arbitrate all employment related disputes
and the Executive's receipt of the compensation, pay raises and other benefits
payable to the Executive by the Company, at present and in the future, the
Executive agrees that any and all controversies, claims, or disputes with anyone
(including the Company and any employee, officer, director, shareholder or
benefit plan of the Company in their capacity as such or otherwise) arising out
of, relating to, or resulting from the Executive's service to the Company under
this Agreement or otherwise or the termination of Executive's service with the
Company, including any breach of this Agreement, shall be subject to binding
arbitration under the Arbitration Rules set forth in Revised Code of Washington
("RCW"), Sections 11.96A.260 through 11.96A.320 (the "Rules"), and pursuant to
Washington State law. Disputes which the Executive agrees to arbitrate, and
thereby agrees to waive any right to a trial by jury (include any statutory
claims under state or federal law and including, but not limited to, claims
under Title VII of the United States Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967,
the Older Workers Benefit Protection Act, the Fair Labor Standards Act and RCW
Section 49.60.010 et seq., claims of harassment, discrimination or wrongful
termination and any statutory claims. The Executive further understands that
this Agreement to arbitrate also applies to any disputes that the Company may
have with the Executive.

- 5 -



--------------------------------------------------------------------------------



 

                         (b)   Procedure: The Executive agrees that any
arbitration will be administered by the American Arbitration Association ( the
"AAA") and that a neutral arbitrator will be selected in a manner consistent
with its National Rules for the Resolution of Employment Disputes. The
arbitration proceedings will allow for discovery according to the rules set
forth in the National Rules for the Resolution of Employment Disputes. The
Executive agrees that the arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. The Executive agrees that the arbitrator shall issue a
written decision on the merits. The Executive also agrees that the arbitrator
shall have the power to award any remedies, including attorneys' fees and costs,
available under applicable law. The Executive understands the Company will pay
for any administrative or hearing fees charged by the arbitrator or AAA, except
that the Executive shall pay the first $200.00 of any filing fees associated
with any arbitration that the Executive initiates. The Executive agrees that the
arbitrator shall administer and conduct any arbitration in a manner consistent
with the Rules and that, to the extent that the AAA's National Rules for the
Resolution of Employment Disputes conflict with the Rules, the Rules shall take
precedence.

                         (c)   Remedy: Except as provided by the Rules,
arbitration shall be the sole, exclusive and final remedy for any dispute
between the Executive and the Company. Accordingly, and except as provided for
by the Rules, neither the Executive nor the Company will be permitted to pursue
court action regarding claims that are subject to arbitration. Notwithstanding,
the arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator shall not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.

                         (d)   Availability of Injunctive Relief: In addition to
the right under the Rules to petition a court for provisional relief, the
Executive agrees that any party may also petition a court for injunctive relief
where either party alleges or claims a violation of this Agreement or the
Confidential Information Agreement or any other agreement regarding trade
secrets, confidential information, non-solicitation or RCW Section 49.44.140. In
the event that either party seeks injunctive relief, the prevailing party shall
be entitled to recover reasonable costs and attorneys fees.

                         (e)   Administrative Relief: The Executive understands
that this Agreement does not prohibit the Executive from pursuing an
administrative claim with a local, state or federal administrative body such as
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission or the workers' compensation board. This Agreement does, however,
preclude the Executive from pursuing court action regarding any such claim.

                         (f)   Voluntary Nature of Agreement: The Executive
acknowledges and agrees that the Executive is executing this Agreement
voluntarily and without any duress or undue influence by the Company or anyone
else. The Executive further acknowledges and agrees that the Executive has
carefully read this Agreement and that the Executive has asked any questions
needed for the Executive to understand the terms, consequences and binding
effect of this Agreement and fully understand it, including that the EXECUTIVE
IS WAIVING THE EXECUTIVE'S RIGHT TO A JURY TRIAL. Finally, the Executive agrees
that the Executive has been provided an opportunity to seek the advice of an
attorney of the Executive's choice before signing this Agreement.

- 6 -



--------------------------------------------------------------------------------



 

          15.     Integration This Agreement, together with the Confidential
Information Agreement and any other compensation agreement entered into as a
consequence of this Agreement, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto.

          16.     Tax Withholding All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.

          17.     Governing Law This Agreement will be governed by the laws of
the State of Washington (with the exception of its conflict of laws provisions).

          18.     Acknowledgment The Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

          IN WITNESS WHEREOF, each of the parties has executed this Agreement,
in the case of the Company by their duly authorized officer, as of the day and
year first above written.



COMPANY:
CellCyte Genetics Corporation



By: /s/ "Ronald Berninger"                                     Date: __June 1.
2007_______________

Title:   Executive Vice president, Chief Scientific office

 

EXECUTIVE:


/s/ "Gary A. Reys"                                                  Date: __June
1. 2007_______________
Gary A. Reys

 

- 7 -

